Citation Nr: 1317384	
Decision Date: 05/28/13    Archive Date: 06/06/13

DOCKET NO.  11-29 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bladder cancer, to include as due to exposure to an herbicidal agent and/or other chemicals (such as acetone, trichloroethylene, carbon tetrachloride and CARC).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Pflugner, Counsel



INTRODUCTION

The Veteran served on active duty from March 1953 to March 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office located in Columbia, South Carolina.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2012).


FINDING OF FACT

Prior to the promulgation of a decision, the Veteran withdrew his appeal as to the issue of entitlement to service connection for bladder cancer, to include as due to exposure to an herbicidal agent and/or other chemicals (such as acetone, trichloroethylene, carbon tetrachloride and CARC).


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran for the issue of entitlement to service connection for bladder cancer, to include as due to exposure to an herbicidal agent and/or other chemicals (such as acetone, trichloroethylene, carbon tetrachloride and CARC), have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(a), (b), (c) (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a), (b)(3).  Such withdrawal may be made by the veteran or by his or her authorized representative and, unless done on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204(a). 

In a March 2013 statement, the Veteran expressed a desire to withdraw his claim of entitlement to service connection for bladder cancer, to include as due to exposure to an herbicidal agent and/or other chemicals (such as acetone, trichloroethylene, carbon tetrachloride and CARC).  As such, no allegation of error of fact or law remains before the Board for consideration with regard to this issue.  Accordingly, the Board finds that the Veteran has withdrawn his claim and, thus, the Board does not have jurisdiction to review the issue of entitlement to service connection for bladder cancer, to include as due to exposure to an herbicidal agent and/or other chemicals (such as acetone, trichloroethylene, carbon tetrachloride and CARC), and it is dismissed.


ORDER

The appeal as to the issue of entitlement to service connection for bladder cancer, to include as due to exposure to an herbicidal agent and/or other chemicals (such as acetone, trichloroethylene, carbon tetrachloride and CARC), is dismissed.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


